  4:16-cr-03009-JMG-CRZ Doc # 75 Filed: 03/10/21 Page 1 of 1 - Page ID # 185




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                    4:16CR3009

      vs.
                                                              RELEASE ORDER
TIFFANY ALICE WOLFE,

                    Defendant.



      The defendant is released subject to the following:

      1)     The defendant shall appear at his revocation hearing scheduled for May 14,
             2021 at 2:30 p.m. before the Honorable John M. Gerrard, in Courtroom 1,
             United States Courthouse and Federal Building, 100 Centennial Mall
             North, Lincoln, Nebraska.


      2)     The defendant shall comply with all terms and conditions of supervised
             release which were imposed at sentencing.



March 10, 2021.


                                                   BY THE COURT:
                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
